DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 2/25/2021 which amended claims 1, 4, and 15 and cancelled claim 3. Claims 1, 2, 4-9, and 15-17 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Izikson et al. (US PGPub 2008/0286885, Izikson hereinafter) in view of Kandel et al. (US PGPub 2016/0253450, Kandel hereinafter) in view of Schulz (US PGPub 2007/0076205).  
Regarding claim 1, Izikson discloses a process control method utilizing a metrology target on a wafer in lithographic preparation, the metrology target comprising 
deriving metrology measurements from the metrology target at the previous layer directly following production thereof and prior to production of a current layer that includes metrology target, thereby generating derived metrology measurements (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer), 
using the derived metrology measurements from only the previous layer to adjust at least a lithography stage that is part of production of the current layer (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0143], [0146]-[0152], [0161], [0165]-[0175], the metrology measurements after the previous lithography process are used to generate the correction information via a feedforward loop to control the stage of the patterning tool). Izikson does not appear to explicitly describe the metrology target comprising periodic structures and that the measurements are from periodic structures. 
However, Kandel discloses a metrology target comprising periodic structures and deriving measurements from the periodic structures (Figs. 1, 5B, 6C, 11, paras. [0029]-[0035], [0040], [0043], [0049]-[0051], [0055]-[0057], the targets 102 include periodic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a metrology target comprising periodic structures and measuring the periodic structures as taught by Kandel as the metrology target in the process control method as taught by Izikson since including the metrology target that includes periodic structures and deriving measurements from the periodic structures is commonly used to provide metrology targets that are predictably used in the art to enable lithography process control to produce operable semiconductor devices (Kandel, paras. [0038], [0057]).
Although Izikson as modified by Kandel discloses deriving metrology measurements from the periodic structures at the previous layer and prior to the production of the periodic structures at the current layer (Izikson, Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer, and as modified by Kandel, Figs. 1, 5B, 6C, 11, paras. [0029]-[0035], [0040], [0043], [0049]-[0051], [0055]-[0057], the targets 102 include periodic structures), Izikson as modified by Kandel does not appear to explicitly describe the deriving metrology measurements from the periodic structures at the previous layer after an etch stage is applied thereto, wherein at least some of the 
Schulz discloses deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer (Figs. 2a-g, paras. [0040]-[0042], [0044], [0046], [0049], the first device layer 202 including periodic structure elements 211, 221 or 210, 220 is formed by photolithography followed by etch techniques. A second layer 203 with periodic structures 260 (elements 241, 251) or 240 is formed over the first device layer 202, and at least some of the elements 241 are directly over the elements of layer 202, and measurement data is obtained from the measurement structure formed by the layers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer as taught by Schulz in the step of deriving metrology measurements from the periodic structures at the previous layer and prior to the production of the periodic structures at the current layer in the method as taught by Izikson as modified by Kandel since including deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer is commonly used to improve device integration as well as to improve detection of overlay errors for circuits with fine critical dimensions and 
Regarding claim 2, Izikson does not appear to explicitly describe wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer.
Kandel discloses wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer (Figs. 1, 5B, 6C, paras. [0029]-[0035], [0040], [0043], [0049]-[0052], [0055]-[0057], the metrology targets 102 include multiple periodic structures having different pitches or CDs to determine overlay). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer as taught by Kandel as the metrology measurements in the method as taught by Izikson since including wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer is commonly used to enable lithography process control to produce functional integrated semiconductor devices (Kandel, paras. [0005], [0007], [0022], [0038], [0057]).
Regarding claim 5, Izikson as modified by Kandel in view of Schulz discloses wherein the metrology target is an imaging target (Izikson, Figs. 5, 7, and 8, paras. paras. [0034]-[0036], [0116], [0122]-[0129], [0148]-[0151], [0165]-[0175], a metrology 
Regarding claim 7, Izikson does not appear to explicitly describe wherein the metrology target is a scatterometry target.
Kandel discloses wherein the metrology target is a scatterometry target (Figs. 1, 6C, paras. [0052], [0055]-[0057], the metrology targets 102 include multiple periodic patterns in a scatterometry overlay target). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target is a scatterometry target as taught by Kandel as the metrology target in the method as taught by Izikson since including wherein the metrology target is a scatterometry target is commonly used to enable lithography process control to produce functional integrated semiconductor devices (Kandel, paras. [0005], [0007], [0022], [0038], [0057]).
Regarding claim 8, Izikson as modified by Kandel does not appear to explicitly describe wherein the scatterometry target comprises at least two grating-over-grating targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements. 
Schulz discloses wherein the target comprises at least two grating-over-grating targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements (Figs. 2a-g and paras. [0039]-[0041], the measurement structure 200 is formed from structure elements in two device layers on the wafer). 

Regarding claim 9, Izikson as modified by Kandel does not appear to explicitly describe wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented.
Schulz discloses wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented (Figs. 2a-2g, paras. [0036], [0037], [0044], [0046], [0049], the measurement structure 200 comprises multiple periodic structures 211, 241, 221, 251 in each layer 203 and 202. Some of elements 211, 221, 241, 251 are segmented and others are non-segmented. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented as taught by Schulz in the process control method as taught by Izikson as modified by Kandel since including wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented is commonly used to improve detection of overlay errors for circuits with fine critical dimensions and reduced measurements space within the scribe lines (Schultz, paras. [0014]-[0015], [0017], [0040]).
Regarding claim 15, Izikson discloses a production system (Figs. 1, 2, 4-8, paras. [0035]-[0036], [0054]-[0055], [0116], [0122]-[0129], [0146]-[0151], [0165]-[0175], one or more parameters of the lithographic patterning process is altered based on modeling from measured metrology data of the wafer) comprising:
at least one lithography tool configured to prepare a wafer by producing layers thereof (Figs. 6, 7, 8, paras. [0160], [0165], [0166], [0173], [0174], [0176], a patterning tool patterns the wafer),

a control unit configured to use the derived metrology measurements from only the previous layer to adjust the at least one lithography tool with respect to at least a lithography stage that is part of production of the current layer of the metrology target (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0143], [0146]-[0152], [0161], [0165]-[0175], a control system uses the metrology measurements after the previous lithography process to generate the correction information via a feedforward loop to control the stage of the patterning tool). Izikson does not appear to explicitly describe periodic structures of a metrology target. 
However, Kandel discloses periodic structures of a metrology target and deriving metrology measurements from the periodic structures of the metrology target (Figs. 1, 5B, 6C, 11, paras. [0029]-[0035], [0040], [0043], [0049]-[0051], [0055]-[0057], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included periodic structures in a metrology target as taught by Kandel as the metrology target in the production system as taught by Izikson since including periodic structures of a metrology target and deriving metrology measurements from the periodic structures of the metrology target is commonly used to provide metrology targets that are predictably used in the art to enable lithography process control to produce operable semiconductor devices (Kandel, paras. [0038], [0057]).
Izikson as modified by Kandel does not appear to explicitly describe generating the derived metrology measurements directly following production of the previous layer after an etch stage is applied thereto, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer. 
Schulz discloses following production of the previous layer and after an etch stage is applied thereto, generating derived metrology measurements, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer (Figs. 2a-g, paras. [0040]-[0042], [0044], [0046], [0049], the first device layer 202 including periodic structure elements 211, 221 or 210, 220 is formed by photolithography followed by etch techniques. A second layer 203 with periodic structures 260 (elements 241, 251) or 240 is formed over the first device layer 202, and at least some of the elements 241 are directly over the elements of layer 202, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, thereby generating derived metrology measurements, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer as taught by Schulz in the step of deriving metrology measurements from the periodic structures at the previous layer and prior to the production of the periodic structures at the current layer in the production system as taught by Izikson as modified by Kandel since including deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, thereby generating derived metrology measurements, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer is commonly used to improve device integration as well as to improve detection of overlay errors for circuits with fine critical dimensions and reduced measurements space within the scribe lines (Schultz, paras. [0014]-[0015], [0017], [0040]).
Regarding claim 16, Izikson as modified by Kandel in view of Schulz discloses wherein the control unit is independent, part of the at least one lithography tool, and/or part of the metrology tool (Izikson, Figs. 4, 7-8, paras. [0102]-[0108], [0146]-[0152], [0161], [0165]-[0176], the control system includes an APC system 118 to perform feedforward correction and control of the patterning system using measurements from the metrology system). 
Regarding claim 17, Izikson as modified by Kandel does not appear to explicitly describe wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentation and another periodic structure is unsegmented.
Schulz discloses wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented (Figs. 2a-2g, paras. [0036], [0037], [0044], [0046], [0049], the measurement structure 200 comprises multiple periodic structures 211, 241, 221, 251 in each layer 203 and 202. Some of elements 211, 221, 241, 251 are segmented and others are non-segmented. For instance, elements 211 are non-segmented while elements 221 are segmented, and elements 251 are non-segmented while elements 241 are segmented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented as taught by Schulz in the production system as taught by Izikson as modified by Kandel since including wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Kandel view of Schulz as applied to claim 1 above, and further in view of Tanaka (US Patent No. 5,468,580).
Regarding claim 4, Izikson as modified by Kandel in view of Schulz does not appear to explicitly describe wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer, before and after the etch stage.
Tanaka discloses wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer, before and after the etch stage (col. 5, lines 25-33, col. 9, lines 3-22, col. 17, lines 40-51, col. 25, lines 1-8, overlay deviation amounts before and after the etch process are measured). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer, before and after the etch stage as taught by Tanaka in the process control method as taught by Izikson as modified by Kandel in view of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Kandel as modified by Schulz as applied to claim 5 above, and further in view of Phan et al. (US PGPub 2005/0193362, Phan hereinafter).
Regarding claim 6, Izikson as modified by Kandel as modified by Schulz does not appear to explicitly describe wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers.
Phan discloses wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers (Figs. 8-10, paras. [0048]-[0054], overlay marks 800, 802, 804 are formed in three layers of the substrate, and the optical microscope obtains images of the targets to determine overlay error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried .


Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6 and 7 that Izikson, Kandel and Schulz fail to teach or suggest that at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer as recited in claim 1 and similarly recited in claim 15. However, the Examiner respectfully disagrees. Schulz discloses deriving metrology measurements from periodic structures at the previous layer after an etch stage is applied, and wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer (Figs. 2a-g, paras. [0040]-[0042], [0044], [0046], [0049], the first device layer 202 including periodic structure elements 211, 221 or 210, 220 is formed by photolithography followed by etch techniques. A second layer 203 with periodic structures 260 (elements 241, 251) or 240 . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882